Case 4:20-mj-00663-BJ Document5 Filed 04/09/21 Pagei1lof2 PagelD 38
( (

AO 93 (Rev. 12/09) Search and Seizure Warrant
nn rrr rrr

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No.  4:20-Mu- lo 6 >
FILED UNDER SEAL

Information associated with the Instagram profile with the
username: rxmexico, a/k/a rxtrapbaby, that is stored at

premises controlled by Instagram, LLC.
SEARCH AND SEIZURE WARRANT -

Net ee ee

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location):

See Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
See Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property,

 

YOU ARE COMMANDED to execute this warrant on or before lo / le /. Zero
" (not to exceed 14 days)
& in the daytime 6:00 a.m. to 10 p.m. (1) at any time in the day or night as J find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the

place where the property was taken,

. The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Jeffrey L. Cureton

(nani)
CI find that immediate notification may have an adverse result listed in 18 U.S.C, § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be

      
  
  

 

seatched or seized (check the appropriate box) {1 for days (not to eye€é
0 until, the facts justifying “"O ific Hate of
Date and time issued: (0/2, ZO t ‘ __/
hd Judge’s signature
City and state: Fort Worth, Texas Jeffrey F. Cureton. U.S. Magistrate Judge

 

Printed name and title

 

 
Case 4:20-mj-00663-BJ Document5 Filed 04/09/21 Page 2of2 PagelD 39
( : C

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
4:20-MJ- /o/iy [2veo

 

 

 

Inventory made in the presence of :“

 

Inventory of the property taken and name of any person(s) seized:

ag . A BaP gente —.
i ery. e < ol Se Te <P Os

 

 

Certification

 

‘

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

sptctinetrentnsontensasnssinatanananrmentitaiine

Date:

  

 

 

Executing officer ’s signature

E. [Kos De fies

Printed name atid title

 

 

 

 

 
